DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/15/2021 has been entered.


Claim Rejections - 35 USC § 112
Claims 3-5 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a content of the fatty acid metal salt having 3 to 12 carbon atoms (B) is from 0.0005 parts by weight to 0.0345 parts by weight”. Parent claim 1, however, recites “at least two fatty acid metal salts selected from the group consisting of” three different fatty acid metal salts (B), (C), and (D), “wherein the at least two fatty acid metal salts…comprise a zinc salt, wherein a total content of the zinc salt is from 0.0005 by weight to 0.03 parts by weight”. Claim 3 recites a content of metal salt (B) that is broader than the content of two salts selected from (B), (C), and (D). The scope of claim 3 is therefore confusing because it is not clear if the claim requires a metal salt (B) that does not
Claim 4 recites “a content of the fatty acid metal salt having 13 to 20 carbon atoms (C) is from 0.0005 parts by weight to 0.0345 parts by weight”. As with claim 3 discussed above, the scope of the dependent claim is confusing because it is not clear if the claim requires a metal salt (B) that does not comprise zinc, which would be the only way to provide a metal salt (C) at the upper weight ranges of the dependent claim.
Claim 5 recites “a content of the fatty acid metal salt having 21 to 29 carbon atoms (D) is from 0.0005 parts by weight to 0.0345 parts by weight”. As with claim 3 discussed above, the scope of the dependent claim is confusing because it is not clear if the claim requires a metal salt (D) that does not comprise zinc, which would be the only way to provide a metal salt (D) at the upper weight ranges of the dependent claim.
Claim 9 recites “a content of the fatty acid metal salt having 3 to 12 carbon atoms (B) is from 0.0005 parts by weight to 0.0345 parts by weight”. Parent claim 8, however, recites “at least two fatty acid metal salts selected from the group consisting of” three different fatty acid metal salts (B), (C), and (D), “wherein the at least two fatty acid metal salts…comprise a zinc salt, wherein a total content of the zinc salt is from 0.0005 by weight to 0.025 parts by weight”. Claim 9 recites a content of metal salt (B) that is broader than the content of two salts selected from (B), (C), and (D). The scope of claim 9 is therefore confusing because it is not clear if the claim requires a metal salt (B) that does not comprise zinc, which would be the only way to provide a metal salt (B) at, e.g., 0.0345 parts while still meeting the limitation of claim 8.
Claim 10 recites “a content of the fatty acid metal salt having 13 to 20 carbon atoms (C) is from 0.0005 parts by weight to 0.0345 parts by weight”. As with claim 9 discussed above, the scope of the dependent claim is confusing because it is not clear if the claim requires a metal salt (B) that does not comprise zinc, which would be the only way to provide a metal salt (C) at the upper weight ranges of the dependent claim.
Claim 11 recites “a content of the fatty acid metal salt having 21 to 29 carbon atoms (D) is from 0.0005 parts by weight to 0.0345 parts by weight”. As with claim 9 discussed above, the scope of the dependent claim is confusing because it is not clear if the claim requires a metal salt (D) that does not 

Claim Rejections - 35 USC § 103
Claim(s) 1, 3-5, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 5,260,371).
Regarding claims 1, 3-5, and 8-11:
Chen discloses ethylene-vinyl alcohol (EVOH) compositions having improved melt processing stability (abstract). The composition comprises EVOH, an anhydride-functionalized polyolefin, a basic inorganic compound, a stabilizer comprising metal salt of an aliphatic carboxylic acid (i.e., fatty acid) having 3-9 carbon atoms, and a hindered phenolic antioxidant (col 1 ln 60+). The amount of the polyolefin is about 1-49 weight parts relative to 100 parts of the EVOH and the polyolefin (col 4 ln 34+). 
Chen further teaches zinc is a preferred neutralizing metal for the metal salt (col 5 ln 40+). The amount of the stabilizer is about 0.005-0.5 weight parts per 100 parts of the EVOH and the polyolefin (col 5 ln 66+). In addition to this stabilizer, Chen teaches the further use of a higher fatty acid having about 14-22 carbon atoms that is neutralized with any of the previously disclosed metals, which includes zinc (col 6 ln 18+). The amount of this additional salt is 0.01-0.5 weight parts per 100 parts of the EVOH and the polyolefin.
Chen also teaches the amount of the antioxidant is about 0.01-0.5 wt% based on the total amount of the EVOH and the polyolefin (col 5 ln 35+). The amount of the basic inorganic compound is about 0.05-5 wt% based on the total amount of the EVOH and the polyolefin.
These disclosed amounts overlap with the presently claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative amounts of each of the components of Chen for the reasons disclosed therein over the disclosed ranges, including over values within the scope of the present ranges, .


Claim(s) 6-7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 5,260,371) in view of Inoue (US 2016/0177080).
Regarding claims 6-7 and 12-13:
Chen discloses compositions as previously explained. The compositions can be used to provide barrier layers in multilayer structures (col 7 ln 14+).
Chen is silent with regard to an adhesive resin layer and a thermoplastic resin layer. Chen is also silent with regard to a polyamide layer.
Such multilayer structures were known in the art. For example, Inoue discloses resin compositions of EVOH (i.e., a saponified ethylene-vinyl ester copolymer) [0001]. Inoue teaches laminating a layer of such compositions with a layer of adhesive and a layer of thermoplastic resin [0016; 0055]. Suitable thermoplastic resins include polyamide [0056].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the Chen composition in known multilayer structures, including those with an adhesive layer and thermoplastic layer (further including a polyamide layer), and thereby achieve the claimed invention.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

As discussed in the most recent interview (see Interview Summary mailed 4/19/2021), the examiner agrees with Applicant that Saxton discloses amounts of antioxidant that are excluded from the 

The examiner submits, however, the claimed invention is properly rejected for being obvious in view of Chen as explained in the new rejections above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787